Citation Nr: 0731144	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-37 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from August 1966 to July 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for diabetes mellitus, 
type II, and assigned a 20 percent rating, effective from 
July 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks an initial rating in excess of 20 percent 
for diabetes mellitus, type II.  He contends that a 40 
percent rating is warranted based on regulation of 
activities.  

A medical statement dated in May 2005 from a physician's 
assistant certified at the medical office where the veteran 
is seen for treatment of diabetes indicates that the 
veteran's condition has worsened as he cannot do strenuous 
activity due to fear of subsequent hypoglycemia.  However, it 
is unclear from that statement whether the veteran has been 
medically advised to avoid strenuous activities.  Therefore, 
he should be afforded a VA examination to determine the 
current nature and severity of his service-connected diabetes 
mellitus, type II.  38 C.F.R. § 3.159(c)(4) (2007); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).

In addition, during the pendency of this appeal, in March 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet App. 473 (2006), holding 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must also include a provision pertaining to 
the rating of the disability and the effective date of an 
award.  A notice letter in September 2003 did not include 
notification to the appellant of the information and evidence 
necessary to substantiate a claim for an increased rating and 
is insufficient in light of the Court's decision in 
Dingess/Hartman v. Nicholson.  Thus, additional notice should 
be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter to the 
veteran regarding his claim for an 
initial rating in excess of 20 percent 
for service connected diabetes 
mellitus, type II.  The notice should:  
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about 
the information and evidence that VA 
will seek to provide; (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in the 
claimant's possession that pertains to 
the claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice 
should him of the criteria used for 
rating the disability in question and 
the criteria used to establish 
effective dates.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

2.  Schedule the veteran for a VA 
examination to determine the extent of 
his impairment due to his diabetes 
mellitus, type II.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination and the review should be 
noted in the examination report.  The 
examiner should state the regimen in 
place for management of the disease, 
including the dosage of insulin or oral 
hypoglycemic agents, any dietary 
restrictions, and any medically 
required regulation of activities 
(avoidance of strenuous occupational 
and recreational activities) due to 
diabetes mellitus.  The examiner should 
note whether the diabetes produces 
episodes of ketoacidosis or 
hypoglycemic reactions requiring 
hospitalization or visits to a diabetic 
care provider, progressive loss of 
weight and strength, or other 
complications that would be compensable 
if separately evaluated.  The 
complications discussed should include 
nephrological and foot disorders noted 
in December 2003 by the veteran's 
private physician as related but not 
significant as shown in an annotation 
dated in December 2003 on a September 
2003 letter.

3.  Then, readjudicate the veteran's 
claim for an initial rating in excess 
of 20 percent.  If the benefit sought 
on appeal remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board or 
the Court for development or other action must be handled in 
an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

